ON APPLICATION FOR REHEARING
PER CURIAM.
Plaintiffs-appellants’ application for rehearing is denied.
The sole reason urged by plaintiffs-appellants for a rehearing is that we failed to award interest on the amount of the awards for penalties and attorney’s fees. Our judgment should have specified that the awards are to bear interest from date of judicial demand. Accordingly, our judgment rendered on original hearing is amended to award such interest. Bohn v. La. Farm Bur. Mut. Ins. Co., 482 So.2d 843 (La.App. 2d Cir.1986), writs denied, 486 So.2d 750, 752 (La.1986); Watson v. Louisiana Paving Co., 441 So.2d 31 (La.App. 3d Cir.1983); Baghramain v. MFA Mutual Insurance Company, 315 So.2d 849 (La.App. 3d Cir.1975), writs denied, 320 So.2d 207, 209 (La.1975); Roberts v. Houston Fire & Casualty Company, 168 So.2d 457 (La.App. 3d Cir.1964) and Doty v. Central Mutual Insurance Company, 186 So.2d 328 (La.App. 3d Cir.1966).